Name: Commission Regulation (EC) No 545/2004 of 24 March 2004 amending Council Regulation (EC) No 32/2000 in the light of amendments to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  economic analysis
 Date Published: nan

 Avis juridique important|32004R0545Commission Regulation (EC) No 545/2004 of 24 March 2004 amending Council Regulation (EC) No 32/2000 in the light of amendments to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 087 , 25/03/2004 P. 0012 - 0012Commission Regulation (EC) No 545/2004of 24 March 2004amending Council Regulation (EC) No 32/2000 in the light of amendments to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Regulation (EC) No 1808/95(1), and in particular Article 9(1)(a) thereof,Whereas:(1) Commission Regulation (EC) No 1789/2003 of 11 September 2003 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(2) has amended the combined nomenclature codes for certain products of Annexes I and IV to Regulation (EC) No 32/2000. These Annexes should therefore be amened accordingly(2) This Regulation should apply from the date of entry into force of Regulation (EC) No 1789/2003.(3) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 32/2000 is amended as follows:1. In Annex I, for serial number 09.0048, in the second column, CN code " ex 0304 20 95 " is replaced by " ex 0304 20 94 ".2. Annex IV is amended as follows:(a) the codes for serial number 09.0104 are amended as follows:(i) the codes " 4818 20 " to " 4823 90 90 " in the column "CN code" and the text concerning Chapter 48 in the column "Description" are deleted;(ii) code " ex 9113 90 90 " is replaced by " ex 9113 90 80 ";(b) for serial number 09.0106, in the column "CN code", code " 6217 17 00 " is replaced by " 6217 10 00 ".(c) the codes for serial number 09.0104 are amended as follows:(i) the codes " 4818 20 10 10 " to " 4823 90 90 20 " are deleted;(ii) in the column "TARIC code", the figure "10" is inserted for CN code " 7117 19 99 ";(iii) code " 9113 90 90 10 " is replaced by " 9113 90 80 11 ".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 March 2004.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 5, 8.1.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 384/2003 (OJ L 55, 1.3.2003, p. 15).(2) OJ L 281, 30.10.2003, p. 1.